Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McKnight et al. (Hereinafter “McKnight”) in the US Patent Application Publication Number US 20090115410 A1.


Regarding claim 1, McKnight teaches an eddy current probe (an eddy current testing device is described; Paragraph [0009] Line 1-2; FIG. 8 is a perspective view of an exemplary eddy current array probe 100 that may be used with eddy current surface flaw detection system 50 (shown in FIG. 6); Paragraph [0037] Line 1-3) comprising: 
a first sensor element [202 with fiber 232 or the coil connected to fiber 242] having a first body [242 or 232] (Fiber 242 or 232 as the first body) and a first induction coil [202 or the coil connected with 242] mounted onto a distal portion of the first body [242] ( Figure 11: Modified Figure 11 of McKnight below is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; Figure 11: Modified Figure 11 of McKnight below shows a first sensor element having a first body and a first induction coil mounted onto a distal portion of the first body), 
a second sensor element [204+234 or the second coil from the other side connected with fiber 240] having a second body [240] (fiber 240 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 240]  mounted onto a distal portion of the second body [234 or 240] (Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about Paragraph [0043] Line 1-8; Figure 11: Modified Figure 11 of McKnight below shows second sensor element [204+234 or the second coil from the other side connected with fiber 240] having a second body [240] (fiber 240 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 240]  mounted onto a distal portion of the second body), 


    PNG
    media_image1.png
    696
    827
    media_image1.png
    Greyscale

Figure 11: Modified Figure 11 of McKnight
a probe [100] casing [102]+[110] (Body portion and the tip portion as the casing of the probe 100) (In the exemplary embodiment, eddy current array probe 100 has a body portion Paragraph [0037] Line 4-9) securing the first and second sensor elements [130, 132 or 202, 204] and provided with first and second through-holes (first and second through hole is inside the case 102) inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements (FIG. 9 is a perspective view of a portion of eddy current array probe 100. Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. In the exemplary embodiment, eddy current array probe 100 includes eight probe coils. Alternatively, probe 100 may include any number of probe coils that enables probe 100 to function as described herein. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; The first and second sensor elements and provided with first and second through-holes inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements; Figure 11: Modified Figure 11 of McKnight above shows that the sensor are placed inside the tip and inside the cavity of the tip as shown in Figure 10 also), 
the distal portions of the first and second bodies protruding outwards with regard to the probe casing [102]+[110] (Figure 11 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing), and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first [232 or 240] and second bodies [240 or 234] and the first and second induction coils [202, 204 or the opposite side coil] of the first and second sensor elements (Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; (FIG. 9 Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; Figure 9 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing, and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements).


Regarding claim 2, McKnight teaches an eddy current probe, wherein 
the cap [110] is overmouled on the probe casing [102] (Tip portion 110 is a compressible assembly that substantially conforms to the surface 152 of the component 148 being tested when pressure is applied to probe 100. As the contour of surface 152 changes, tip portion 110 is able to flex and adapt to the contour changes. More specifically, because of the Paragraph [0040] Line 1-18; the cap [110] is overmouled on the probe casing [102] when pressure is applied), 
the distal portions of the first [232 or 240] and second bodies [240 or 234] and the first and second induction coils [202, 204 or the opposite side coil] of the first and second sensor elements being embedded inside the cap [110] (Figure 9 and 11 shows the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements being embedded inside the cap).

Regarding claim 3, McKnight teaches an eddy current probe, wherein 	
first and second longitudinal axes of the first and second through-holes of the probe casing are inclined with respect to a longitudinal axis of the probe [100], the first and second longitudinal axes extending along two opposite directions (Figure 8: Modified Figure 8 of McKnight below shows first and second longitudinal axes of the first and second through-holes of the probe casing are inclined with respect to a longitudinal axis of the probe [100], the first and second longitudinal axes extending along two opposite directions).

    PNG
    media_image2.png
    805
    771
    media_image2.png
    Greyscale

Figure 8: Modified Figure 8 of McKnight

Regarding claim 4, McKnight teaches an eddy current probe,
wherein the cap [110] comprises a frontal face [118] provided with a first wall and with a second wall extending obliquely along two opposite directions (Figure 8: Modified  above shows the cap [110] comprises a frontal face [118] provided with a first wall and with a second wall extending obliquely along two opposite directions), the first wall being located in the continuation of the distal portion of the first body [242,232] of the first sensor element [202 with fiber 232 or the coil connected to fiber 242] and being oriented perpendicular to the axis of the first induction coil [202 or the fiber 242 side], the second wall being located in the continuation of the distal portion of the second body [234 or 240] of the second sensor element [204+234 or the second coil from the other side connected with fiber 240] and being oriented perpendicular to the axis of the second induction coil [204 or other side in the fiber 240] (Tip portion 110 is a compressible assembly that substantially conforms to the surface 152 of the component 148 being tested when pressure is applied to probe 100. As the contour of surface 152 changes, tip portion 110 is able to flex and adapt to the contour changes. More specifically, because of the orientation of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 (shown in FIG. 9) within array 128 (shown in FIG. 9), as the severity of the contour of surface 152 changes, the plurality of probe coils 130, 132, 134, 136, 138, 140, 142, and 144 remain in contact with the surface 152. In the exemplary embodiment, tip portion 110 is initially configured to substantially conform to the contour of a portion 150 of the surface 152 of the component 148 being tested. Initially substantially conforming to a portion 150 of surface 152 reduces the amount the tip portion 110 has to adapt to remain in contact with surface 152 as the contour of surface 152 changes; Paragraph [0040] Line 1-18; Figure 8: Modified Figure 8 of McKnight above shows the first wall being located in the continuation of the distal portion of the first body of the first sensor element and being oriented perpendicular to the axis of the first induction coil, the second wall being located in the 

Regarding claim 5, McKnight teaches an eddy current probe, wherein
the proximal portions of the first and second bodies [232, 234, 236, 238, 240, and 242] comprise fixing means (end of 232, 234, 236, 238, 240, and 242 fiber as the fixing means as it fixes the coils) to secure the first and second sensor elements [200] to the probe casing [102]+[110] (FIG. 11 is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242. The flexible fibers enable the plurality of coils 200 to maintain a substantially uniform contact against the contoured surface 214 as the plurality of coils 200 are moved across contoured surface 214 in a scan direction 252; Paragraph [0043] Line 1-8).

Regarding claim 6, McKnight teaches an eddy current probe, wherein
the first sensor element [202 with fiber 232 or the coil connected to fiber 242] further comprises a first output cable (fiber 232 or 242 the body as the output cable as it extended outward) mounted on the proximal portion of the first body [232 or 242] and extending outwards with respect to the probe casing [110+102] (Figure 11 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing), and the second sensor element [204+234 or the second coil from the other side connected with fiber 240] further comprises a second output cable (fiber 234 or 240  the body as the output cable as it extended outward) mounted on the proximal portion of the second body [234 or 240] and extending outwards with respect to the probe casing ((Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242. The flexible fibers enable the plurality of coils 200 to maintain a substantially uniform contact against the contoured surface 214 as the plurality of coils 200 are moved across contoured surface 214 in a scan direction 252; Paragraph [0043] Line 1-8).

Regarding claim 7, McKnight teaches an eddy current probe, wherein	
at least one of the first and second induction coils [202….[210] of the first [202 with fiber 232 or the coil connected to fiber 242] and second sensor elements [204+234 or the second coil from the other side connected with fiber 240] has in cross-section a circular shape (Figure 11: Modified Figure 11 of McKnight above shows at least one of the first and second induction coils of the first and second sensor elements has in cross-section a circular shape).

Regarding claim 8, McKnight teaches an eddy current probe, wherein
at least one of the first and second induction coils [202….[210] of the first [202 with fiber 232 or the coil connected to fiber 242] and second sensor elements [204+234 or the second coil from the other side connected with fiber 240] has in cross-section a polygonal shape (Figure 11: Modified Figure 11 of McKnight above shows at least one of the first and second induction coils of the first and second sensor elements has in cross-section a polygonal shape; megagon, pentacontagon as a circular shape are also polygon).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (Hereinafter “Aoki”) in the US Patent Number US 7481583 B2 in view of McKnight ‘410 A1.

Regarding claim 9, Aoki teaches a bearing [10] in Figure 1 (a rolling bearing with sensor comprising a sensor of detecting the number of revolutions, etc. and a rotary state detecting device; Column 1 Line 16-18) comprising:
a first ring [11] (Outer ring 11 is the first ring), and
a second ring [12] (inner ring 12 is the second ring) capable of rotating concentrically relative to one another (FIG. 1 illustrates a rolling bearing 10 with sensor of a first embodiment of implementation of the present invention. The rolling bearing 10 with sensor Column 7 Line 3-9; Herein, the outer ring 11 is a stationary ring and the inner ring 12 is a rotary ring; Column 7 Line 10-11), wherein 

    PNG
    media_image3.png
    801
    776
    media_image3.png
    Greyscale

Figure 1: Modified Figure 1 of Aoki
at least a first tapered groove and at least a second tapered groove are formed on the second ring [12] and are oriented towards the first ring [12] (a groove formed on the outer surface of the inner ring 12 at the base end thereof (inner periphery) and a detection member retaining portion 18b connected to the forward end (outer periphery) of the connection portion 18a extending axially; Column 7 Line 37-41), the first tapered groove having a tapered wall which is inclined with respect to the axis of the bearing [10] (Figure 1: Modified Figure 1 of Aoki above shows that  the first tapered groove having a tapered wall which is inclined with respect to the axis of the bearing [10]), the second tapered groove having a tapered wall that is inclined with respect to the axis of the bearing [10] (Figure 1: Modified Figure 1 of Aoki above shows that  the second tapered groove having a tapered wall that is inclined with respect to the axis of the bearing [10]), the tapered walls of the first and second grooves extending obliquely along two opposite directions (Figure 1 shows the second tapered groove having a tapered wall that is inclined with respect to the axis of the bearing [10], the tapered walls of the first and second grooves extending obliquely along two opposite directions), and 
wherein the eddy current probe [16] (sensor 16 as the probe) is mounted on the first ring [11] and facing the tapered walls of the first and second tapered grooves of the second ring [12] (On the outer periphery of the sensor retaining ring 17 are retained magnetism sensors 16 as sensor. The magnetism sensors 16 are disposed slightly apart from each other on the inner periphery of the multipolar magnet 19 and both the magnetism sensors are radially opposed to each other. The first retaining member 15 doesn't come in contact with the second retaining member 18 and the multipolar magnet 19 and the second retaining member 18 doesn't come in Column 7 Line 48-57).
Aoki fails to teach that the eddy current probe providing a first sensor element comprising: a first body and a first induction coil mounted onto a distal portion of the first body, a second sensor element having a second body and a second induction coil mounted onto a distal portion of the second body, a probe casing securing the first and second sensor elements and provided with first and second through-holes inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements, the distal portions of the first and second bodies protruding outwards with regard to the probe casing, and a cap mounted onto the probe casing and covering the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements. 
McKnight teaches an eddy current probe (an eddy current testing device is described; Paragraph [0009] Line 1-2; FIG. 8 is a perspective view of an exemplary eddy current array probe 100 that may be used with eddy current surface flaw detection system 50 (shown in FIG. 6); Paragraph [0037] Line 1-3) comprising: 
a first sensor element [202 with fiber 232 or the coil connected to fiber 242] having a first body [242 or 232] (Fiber 242 or 232 as the first body) and a first induction coil [202 or the coil connected with 242] mounted onto a distal portion of the first body [242] ( Figure 11: Modified Figure 11 of McKnight below is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; , 
a second sensor element [204+234 or the second coil from the other side connected with fiber 240] having a second body [240] (fiber 240 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 240]  mounted onto a distal portion of the second body [234 or 240] (Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip portion 110 (shown in FIG. 9). In the exemplary embodiment, the plurality of coils 200 are wound about flexible fibers 232, 234, 236, 238, 240, and 242; Paragraph [0043] Line 1-8; Figure 11: Modified Figure 11 of McKnight below shows second sensor element [204+234 or the second coil from the other side connected with fiber 240] having a second body [240] (fiber 240 or 234 as the body) and a second induction coil [204 or the second coil from the other side connected with fiber 240]  mounted onto a distal portion of the second body), 
a probe [100] casing [102]+[110] (Body portion and the tip portion as the casing of the probe 100) (In the exemplary embodiment, eddy current array probe 100 has a body portion 102 that includes an outer surface 104 and a diameter 106. In the exemplary embodiment, body portion 102 is substantially cylindrically shaped. Eddy current array probe 100 also includes a tip portion 110 that is coupled to body portion 102; Paragraph [0037] Line 4-9) securing the first and second sensor elements [130, 132 or 202, 204] and provided with first and second through-holes (first and second through holes are inside the case 102) inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements (FIG. 9 is a perspective view of a portion of eddy current array probe 100. Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. In the exemplary embodiment, eddy current array probe 100 includes eight probe coils. Alternatively, probe 100 may include any number of probe coils that enables probe 100 to function as described herein. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; The first and second sensor elements and provided with first and second through-holes inside which are respectively mounted proximal portions of the first and second bodies of the first and sensor elements; Figure 11: Modified Figure 11 of McKnight above shows that the sensor are placed inside the tip and inside the cavity of the tip as shown in Figure 10 also), 
the distal portions of the first and second bodies protruding outwards with regard to the probe casing [102]+[110] (Figure 11 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing), and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first [232 or 240] and second bodies [240 or 234] and the first and second induction coils [202, 204 or the opposite side coil] of the first and second sensor elements (Figure 11: Modified Figure 11 of McKnight is a schematic view of an exemplary plurality of coils 200, for example, coils 202, 204, 206, 208, and 210, and a component 212 having a contoured surface 214. The plurality of coils 200 may be positioned on a tip portion of an EC array probe, for example, tip Paragraph [0043] Line 1-8; (FIG. 9 Eddy current array probe 100 includes a plurality of probe coils 128 (also referred to herein as an array of coils), for example, probe coils 130, 132, 134, 136, 138, 140, 142, and 144. The plurality of probe coils 128 are mounted within tip portion 110 to form an array 128 of coils. Each coil in the array 128 is formed with a substantially cylindrical outer surface 146 such that at least a portion of each coil within the array 128 is positioned adjacent to outer tip 114; Paragraph [0039] Line 1-13; Figure 9 shows the distal portions of the first and second bodies protruding outwards with regard to the probe casing, and a cap [110] (Tip 110 as the cap) mounted onto the probe casing [110] +[102] and covering the distal portions of the first and second bodies and the first and second induction coils of the first and second sensor elements). The purpose of doing so is to facilitate nondestructive testing of a sample to include positioning a plurality of differential side mount coils at least partially within a flexible material to include coupling the flexible material within a tip portion of the eddy current array probe, such that the flexible material has a contour that substantially conforms to a portion of a surface of the sample to be tested and to include side mount differential coils that are less sensitive to orientation than known eddy current probes, and to maintain consistent image quality, ensuring sensitivity.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Aoki in view of McKnight, because McKnight teaches to include eddy current probe providing a first sensor element comprising: a first body and a first induction coil mounted onto a distal portion of the first body……. facilitates nondestructive testing of a sample, includes positioning a plurality of differential side mount coils at least partially within a flexible material to include coupling the flexible material within a tip portion of 


Regarding claim 10, Aoki teaches a bearing, wherein 
the axis of the first induction coil of the eddy current probe [16] is perpendicular to the tapered wall of the second tapered groove, the axis of the second induction coil of the probe being perpendicular to the tapered wall of the first tapered groove (Figure 1: Modified Figure 1 of Aoki above shows that the axis of the first induction coil of the eddy current probe is perpendicular to the tapered wall of the second tapered groove, the axis of the second induction coil of the probe being perpendicular to the tapered wall of the first tapered groove; The present embodiment is described with reference to the use of a magnetism sensor capable of detecting magnetic field such as hall element and coil,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

KARPEN (US 20100097057 A1) discloses, “INSPECTION APPARATUS FOR PERFORMING INSPECTIONS-FIG. 5, a physical view of apparatus 10 in one embodiment is shown and described. In the embodiment shown, probe receiving unit 50 includes housing 501. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866